DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Claims 1, 7, 17, and 20 are currently amended. Claims 2, 5, and 6 are canceled. Claims 3, 4, 8-16, 18 and 19 are as previously presented. 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/18/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, and 11-20 under 35 USC 102/103 have been fully considered and are persuasive as applicant amended the claims to include the subject matter of claims 5 and 6, which was not rejected under 35 USC 103 over the same prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the art previously applied in a 35 USC 103 rejection of claims 5 and 6.
Applicant's arguments filed 3/18/2021 regarding the remaining 35 USC 103 rejections of record (namely the rejections of claims 7-10) have been fully considered but they are not persuasive. Specifically, applicant argued that Gelman and Silverbrook In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant did not provide any arguments against the combination of Chait, Gelman, and Silverbrook. Therefore as detailed in the rejections below, claim 1 and the dependent claims therefrom are not found to be allowable at this time.  
With respect to claim 20. It is still unclear what applicant intends “wherein the randomness test is performed on the at least one group of area print data by manually adjusting a significance level parameter” to limit the claim to, as manually adjusting a significance level parameter is interpreted as being equivalent to setting a confidence level (i.e. a 95% confidence interval is equivalent to a p-value of .05), a well-known requirement for a statistical randomness test. As such this claim as currently interpreted fails to add any significant limitations to claim 1. Applicant’s addition of “separately” fails to alleviate this issue.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With respect to claim 20, it is unclear what applicant intends “wherein the randomness test is performed on the at least one group of area print data by manually adjusting a significance level parameter” to limit the claim to, as manually adjusting a significance level parameter is interpreted as being equivalent to setting a confidence level (i.e. a 95% confidence interval is equivalent to a p-value of .05), a well-known requirement for a statistical randomness test. As such this claim as currently interpreted fails to add any significant limitations to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 11-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chait (US 20100009133 A1, of record) in view of Gelman (US 20090036188 A1, of record) and Silverbrook (US 20040141018 A1, of record).
With respect to claim 1, Chait teaches a multi-material 3D object printing method, comprising steps: 
a. randomly generating at least one group of area print data based on each group of area information of a target object, (boundary region between two materials designed to be random pattern, P0013, P0018)
correspondingly generating layer print data according to 5 multiple groups of area information of each layer of the target object, and forming the multiple groups of layer print data into 3D object print data; (digitized into multiple pixels of each material, random distribution, P0018)
b. performing layer-by-layer printing based on the 3D object print data; (P0019, ‘each layer formed in multiple steps’, i.e. layer by layer printing) and 
(P0019, shown in for example Fig. 14).  
Chait fails to explicitly teach a randomness test being performed, being silent on this. However, in the same field of endeavor, random data, Gelman teaches that is well known to verify that random data is truly random and to overwrite it with a fresh set of ‘random’ data (P0046, P0048). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to verify and potentially replace the ‘random’ data in order to ensure a certain level of randomness in the data (P0046). Whether or not any data is actually replaced this meets the claimed limitations.
Chait further teaches wherein each group of area information comprises at least a quantity N of pixels, M types of materials, and a proportion of each material, comprised in a corresponding area of the area information wherein the M types 20 of materials are associated with the area print data (P0015, random material distribution, P0018, a quantity of pixels make up the area, 2 types of materials in separate groups and a proportion of each as shown in Figs. 14-15 for example).
Chait fails to teach that the M types of materials comprise a first material, a second material, ..., an (M-2)th material, an (M-1)th material, and an Mth material, as that necessitates at least 5 materials, Chait teaching only 2 (P0011).  In the same field of endeavor, additive manufacturing, Silverbrook teaches printing at least 5 materials together (P0185, up to fourth material 405d and then print material require a different curing method i.e. a 5th material). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to print at least 5 materials together in order to print several different designs of materials next to each other that (P0159-P0160) while maintaining the good boundaries as taught by Chait. 
The combination as applied above teaches wherein the area print data is generated by: randomly generating M-1 groups of area print data according to each group of area 25 information (Chait, P0015, random material distribution, P0018, a quantity of pixels make up the area, 2 types of materials in separate groups and a proportion of each as shown in Figs. 14-15 for example),
 wherein the M-1 groups of area print data comprise a first group of area print data, a second group of area print data, ..., and an Xth group of area print data, whereinAttorney Docket No. 00185.0029.OOUS 29 the area print data is binary data and 1 < X < M-1 (pixels are either material A or B in Chait, Silverbrook 5+ materials), wherein M >, 2, and correspondingly, the number of the Xth group of area print data is Nx(Rx+...+RM), Rx is a proportion of an Xth material, RM is a proportion of an Mth material, and the number of 0s or 1s in the Xth group of area print data is NxRx (inherently results from all other limitations being taught, as suggested by the phrase starting with correspondingly). 5  
	With respect to claim 3, Gelman further teaches wherein after each group of area print data is generated, one randomness test is performed (P0047, circuit receives data and then implements verification algorithm serially). 15  
With respect to claim 4, Gelman further teaches wherein the randomness test is performed by using a run test method (P0046, “Algorithms for accomplishing these tests are well known. For example, independence of the pseudo random numbers can be performed by a Runs test”).  


With respect to claim 11, Chait further teaches wherein a corresponding area of each group of area information is divided into L rows and I columns, and N=Lxl. 10  (Figs. 5-12 shows both groups of area information in L rows and I columns)
With respect to claim 12, Chait further teaches wherein the area information is obtained by:a1. obtaining model data of the target object (P0014, P0015, P0018); a2. obtaining material composition of different portions of the model data and proportions of materials (P0014-P0018); and15 a3. performing layering processing on the target object, to obtain a quantity of pixels in a corresponding area of each layer, a material type, and a proportion of each material (P0018, digitizing the random distribution of material for each pixel in each layer, each pixel is 100wt% of its assigned material).  
With respect to claim 13, Chait fails to explicitly teach wherein the area print data is randomly generated by using a random number generator, just that the distribution is generated (P0013, P0018). However, in the same field of endeavor, random data, Gelman teaches that random patterns of data are well known to be generated by some form of random number generator (P0012, P0016, random number circuit 104). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to explicitly use a random number generator for the random pattern of Chait in order to achieve the well expected results of a pseudo random pattern. 
With respect to claim 14, Chait further teaches wherein the proportions of the materials 20 are mass percentages (P0018, digitizing the random distribution of material for each pixel in each layer, each pixel is 100wt% of its assigned material). 
(P0068, curing followed by printing of next layer on top, being considered a form of stacking).  
With respect to claim 20, as noted in the 112b rejection above it is unclear what applicant intends “wherein the randomness test is separately performed on the at least one group of area print data by manually adjusting a significance level parameter” to limit the claim to, as manually adjusting a significance level parameter is interpreted as being equivalent to setting a confidence level (i.e. a 95% confidence interval is equivalent to a p-value of .05), a well-known requirement for a statistical randomness test. As such this claim as currently interpreted fails to add any significant limitations to claim 1 and Chait, Gelman, and Silverbrook are considered to meet the limitations of claim 20.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chait (US 20100009133 A1, of record) in view of Gelman (US 20090036188 A1, of record) and Silverbrook (US 20040141018 A1, of record) as applied to claim 1 above, further in view of Leyden (US 6193923 B1, of record).
With respect to claim 7, the combination applied above teaches the M-1th material and the Mth material being formed in a complmentary manner (Figs. 13-14 of Chait), but fails to explicitly state the required data handling thereof, being silent on that. In the same field of endeavor, additive manufacturing, Leyden teaches a method of a first materials data being used for a printing, followed by generating new complementary area print data from the first group of area print data and10 a2. associating the 1st group of area print data and the complementary area print data with the (M-1)th material and the th material (C7, techniques apply to multiple materials, C23L3-32, for two pass area completely filled, use data for first pass for both).  It would have been obvious to one of ordinary skill in the art to modify the method as taught to use this data method for ease of data manipulation, transfer and memory loading (C23L3-5). 
With respect to claim 8, Leyden further teaches booleaning the data to form the complementary data (C23L3-32). Booleaning or intersecting being the same as taking the data of the first group and subtracting that data from an all true (or binary value of 1) to form the complementary data. As such the combination of art as applied above makes obvious this generic complementary data forming method step. 
With respect to claim 9, Silverbrook further teach 5 groups of area print data for 5 materials (P0185) and Chait teaches complementary patterns (Figs. 13-14), and Leydon further teaches build data which requires “correction” by booleaning to turn ‘0’ representing the pixels where material should be placed into “1” and then that data replaces it (C7, techniques apply to multiple materials, C23L3-32, for two pass area completely filled, use data for first pass for both). As such the combination of art as applied above does teach the above step of correcting data.
With respect to claim 10, Leyden further teaches build data which requires processing wherein the corrected area print data is generated by:i3. generating corrected data whose number is the same as that of the to-be-corrected area print data, and performing binary assignment on the corrected data 5 to form corrected data whose values are all 1; andi4. calculating a difference between the corrected data and the to-be-corrected area print data, to obtain the corrected area print data (C7, techniques apply to multiple materials, C23L3-32, for two pass area completely filled, use data for first pass for both, booleaning being turning all 0’s to 1’s and 1’s to 0’s i.e. subtracting the to be corrected data from data of all 1’s).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chait (US 20100009133 A1, of record) in view of Gelman (US 20090036188 A1, of record) and Silverbrook (US 20040141018 A1, of record) as applied to claim 15 above further in view of Leyden (US 6193923 B1, of record).
With respect to claim 16, Chait fails to teach a leveling step of each of the layer-by-layer printing products is first leveled and cured before being stacked, being silent on leveling (P0068, curing followed by printing of next layer on top, being considered a form of stacking).25  In the same field of endeavor, additive manufacturing, Leyden teaches leveling and curing before stacking an additional layer (curing in C9L4-15, leveling in C16L16-67). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to include a leveling step in order to form a uniform height smooth surface (C24L8-27).
	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyden (US 6193923 B1, of record) in view of Chait (US 20100009133 A1, of record), Gelman (US 20090036188 A1, of record) and Silverbrook (US 20040141018 A1, of record).
With respect to claim 17, Leyden teaches a print control apparatus (Fig. 3), comprising a data processor (control computer, C20L39-41) , a process controller (microprocessor, C11L44-56) , and aAttorney Docket No. 00185.0029.OOUS 31printhead (dispensing head 9). Leyden is silent on random data generation, therefore failing to teach or suggest it. In the same field of (boundary region between two materials designed to be random pattern, P0013, P0018) and controlling5contro the printhead to perform layer-by-layer printing based on the 3D object print data generated (P0019, ‘each layer formed in multiple steps’, i.e. layer by layer printing), and stacks layer-by-layer printing products (P0019, shown in for example Fig. 14).  
Leyden in view of Chait is silent on testing the randomness of the data. In the same field of endeavor, random data, Gelman teaches that is well known to verify that random data is truly random and to overwrite it with a fresh set of ‘random’ data (P0046, P0048). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to verify and potentially replace the ‘random’ data in order to ensure a certain level of randomness in the data (P0046). Whether or not any data is actually replaced this meets the claimed limitations.
Chait further teaches wherein each group of area information comprises at least a quantity N of pixels, M types of materials, and a proportion of each material, comprised in a corresponding area of the area information wherein the M types 20 of materials are associated with the area print data (P0015, random material distribution, P0018, a quantity of pixels make up the area, 2 types of materials in separate groups and a proportion of each as shown in Figs. 14-15 for example).
Chait fails to teach that the M types of materials comprise a first material, a second material, ..., an (M-2)th material, an (M-1)th material, and an Mth material, as that necessitates at least 5 materials, Chait teaching only 2 (P0011).  In the same field of (P0185, up to fourth material 405d and then print material require a different curing method i.e. a 5th material). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to print at least 5 materials together in order to print several different designs of materials next to each other that require different materials (P0159-P0160) while maintaining the good boundaries as taught by Chait. 
The combination as applied above teaches wherein the area print data is generated by: randomly generating M-1 groups of area print data according to each group of area 25 information (Chait, P0015, random material distribution, P0018, a quantity of pixels make up the area, 2 types of materials in separate groups and a proportion of each as shown in Figs. 14-15 for example),
 wherein the M-1 groups of area print data comprise a first group of area print data, a second group of area print data, ..., and an Xth group of area print data, whereinAttorney Docket No. 00185.0029.OOUS 29 the area print data is binary data and 1 < X < M-1 (pixels are either material A or B in Chait, Silverbrook 5+ materials), wherein M >, 2, and correspondingly, the number of the Xth group of area print data is Nx(Rx+...+RM), Rx is a proportion of an Xth material, RM is a proportion of an Mth material, and the number of 0s or 1s in the Xth group of area print data is NxRx (inherently results from all other limitations being taught, as suggested by the phrase starting with correspondingly). 5  
With respect to claim 18, Leyden further teaches a leveling apparatus, configured to level each of the layer-by-layer printing products (planarizer 11, Fig. 3, C11 all). 10  
(P0021, P0068, curing followed by printing of next layer on top). While Chait does not explicitly teach a curing apparatus it would have been obvious to one of ordinary skill in the art to achieve the well-known radiation step using a well-known apparatus in the art, i.e. a source of radiation which would be equivalent to the curing apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741